El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 27 de enero de 1997 el Sr. Juan R. Raimundi Melén-dez presentó ante la Comisión de Servicio Público de Puerto Rico (Comisión) una querella contra la cantera Pro-ductora de Agregados Inc. (Productora).(1) En síntesis, alegó que desde el 23 de enero de 1997 Productora le ha prohibido la entrada a los terrenos de la cantera, impi-diendo que éste pueda recoger la mercancía de sus clientes. En vista de ello, solicitó de la Comisión que emitiera una orden de cese y desista en contra de la querellada. Además, solicitó que se le indemnizara, a razón de $1,800 diarios, por los daños y perjuicios causados a raíz de la prohibición.
Por su parte, Productora presentó una moción de deses-timación donde alegó falta de jurisdicción sobre la persona y la materia objeto del litigio. En primer lugar, alegó que nunca ha sido concesionaria de la Comisión y que nunca ha tenido relación contractual alguna con el querellante, por lo que la Comisión no tiene autoridad alguna sobre ella. En cuanto al argumento de falta de jurisdicción sobre la ma-teria, adujo que la ley habilitadora de la Comisión no ex-*219tiende el alcance de sus facultades a reglamentar la forma y manera en que una entidad privada —no concesionaria— conduce sus negocios.
Luego de varios incidentes procesales, el 7 de marzo de 1997 la Comisión emitió una resolución mediante la cual ordenó a Productora que cesara en su pretensión de ne-garle acceso a Raimundi a los predios de su cantera. Ade-más, ordenó el pago de una indemnización ascendente a cuarenta y siete mil seiscientos dólares en compensación por los daños y perjuicios alegadamente sufridos. Al des-cartar el argumento de falta de jurisdicción levantado por Productora, la Comisión —citando lo dispuesto en el Art. 14(c) de la Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. sec. 1101— señaló:
La Comisión no solamente reglamenta y fiscaliza las empre-sas de servicio público que operen en Puerto Rico[,] sino que también interviene para resolver controversias entre dichas empresas y sus usuarios, entre concesionarios y entre conce-sionarios y particulares cuyas actuaciones afecten o pueda [sic] afectar las actividades bajo nuestra jurisdicción.
El legislador creyó necesario [,] mediante la promulgación de la Ley 104 de 27 de julio de 1974, el Artículo 14 de la Ley de Servicio Público de Puerto Rico, para incluir bajo la jurisdic-ción de la Comisión a cualquier persona o entidad cuyas ac-tuaciones afecten o puedan afectar la prestación de algún ser-vicio público, tal y como trata en el caso de autos. Petición de certiorari, Anejo 9, pág. 153.
Insatisfecha con la determinación de la Comisión, Pro-ductora acudió ante el Tribunal de Apelaciones mediante un recurso de revisión. En síntesis, alegó que incidió la Comisión al asumir jurisdicción sobre una materia que trasciende los poderes delegados por la Asamblea Legislativa. Adujo que ninguna disposición de la Ley de Servicio Público ni de su Reglamento autoriza a la Comi-sión a ordenarle a una compañía como la suya que garan-tice el acceso de un transportista a los predios de una can-tera privada.
Mediante resolución a esos efectos, el foro apelativo in-*220termedio confirmó el dictamen recurrido. En síntesis, y en lo aquí pertinente, resolvió que siendo la Comisión el orga-nismo gubernamental designado para determinar quién puede dedicarse al acarreo de agregados, y para regular esta industria, es dicha entidad la única que puede impe-dir que uno de sus concesionarios pueda brindar el referido servicio público. Al igual que la Comisión, el tribunal ape-lativo intermedio fundamentó su determinación —de ma-nera principal— en lo dispuesto en el Art. 14(c) de la Ley de Servicio Público de Puerto Rico, ante.(2)
Inconforme con la actuación del Tribunal de Apelacio-nes, Productora recurrió, oportunamente, ante este Tribunal —vía certiorari— imputándole al foro apelativo inter-medio, en síntesis y en lo pertinente, haber errado al concluir que la Comisión tenía jurisdicción para resolver la querella presentada en el caso de autos.
Expedimos el recurso. Contando con las comparecencias de todas las partes y estando en condición de resolverlo, procedemos a hacerlo.(3)
f — I
El Art. 14 de la Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. sec. 1101, enumera los poderes y las facultades generales de la Comisión. A esos efectos, la referida dispo-sición estatutaria establece, en sus incisos (a) y (b), 27 L.P.R.A. sec. 1101(a) y (b), que la Comisión tendrá facultad para: (i) otorgar toda autorización de carácter público para cuyo otorgamiento no se haya fijado otro procedimiento de *221ley;(4) (ii) reglamentar las empresas de vehículos privados dedicados al comercio;(5) (iii) otorgar autorizaciones para el transporte público; (iv) imponer multas administrativas y otras sanciones administrativas al amparo de la Ley de Servicio Público; (v) conducir investigaciones e intervencio-nes; (vi) exigir cualquier clase de información que sea ne-cesaria para el adecuado cumplimiento de sus facultades; (vii) ordenar o solicitar a los tribunales que ordenen el cese de actividades o actos al amparo de los Arts. 51 y 51-Ade la ley, 27 L.P.R.A. secs. 1262(6) y 1262a,(7) o de cualquier otra disposición de la Ley de Servicio Público; (viii) imponer y ordenar el pago de costas, gastos y honorarios de aboga-do(8) y (ix) ordenar que se realice cualquier acto en cumpli-miento de las disposiciones de la mencionada ley.
 Por otro lado, el inciso (c) de este Art. 14 dispone que los poderes y las facultades, enumerados en los incisos (a) y (b), ante, serán ejercitables no solamente en relación *222con las compañías de servicio público, porteadores por con-trato, empresas de vehículos privados dedicados al comer-cio, personas que se dediquen al transporte turístico y en-tidades que actúen como compañías de servicio público o como porteadores por contrato, sino también con respecto a:
(1) Toda persona o entidad que infrinja las disposiciones de [la Ley].
(2) Toda persona o entidad cuyas actuaciones afecten o puedan afectar la prestación de algún servicio público.
(3) Toda persona o entidad que lleve a cabo cualquier actividad para la cual sea necesario obtener una autorización o endoso de la Comisión.
(4) Toda persona o entidad cuyas actuaciones u omisiones re-sulten en perjuicio de las actividades, recursos o intereses en relación con los cuales la Comisión tiene poderes de reglamen-tación, supervisión o vigilancia. 27 L.P.R.A. sec. 1101(c).
En ocasión de recomendar la aprobación del Sustitutivo del P. de la C. 1226, convertido luego en la Ley Núm. 60 de 31 de mayo de 1972, el representante Agrait Rivera Cintrón, actuando en su capacidad de Presidente de la Comisión de Gobierno de la Cámara de Representantes, señaló que uno de los propósitos de la medida era
... consagrar claramente en la ley, la facultad de la Comisión de Servicio Público para intervenir con personas, que aunque no presten servicios públicos, incurren en prácticas o actuacio-nes que afectan adversamente los servicios públicos.(9)
Añadió el mencionado legislador que la inclusión de es-tas personas a la jurisdicción de la Comisión de Servicio Público “permitir [á] a esta Agencia bregar más efectiva-mente con las materias que caen bajo su jurisdicción”. (En-fasis suplido.) Informe de la Comisión de Gobierno de la Cámara de Representantes de Puerto Rico de 9 de febrero *223de 1972 sobre el Alcance del Sustitutivo del P. de la C. 1226, pág. 4.
Como vemos, las facultades o poderes que puede ejercer la Comisión con relación a personas o entidades que no sean compañías de servicio público o porteadores por contrato no son absolutos ni ilimitados. Estos se circunscriben a los enumerados en los incisos (a) y (b) del Art. 14 de la ley, ante. Esto es, la Comisión podrá asumir jurisdicción en aquellos casos en que determine que las actuaciones u omisiones de una persona o entidad privada están afectando adversamente la prestación de un servicio público, pero sólo para ejercitar las facultades expresamente establecidas en los referidos incisos (a) y (b).
En lo pertinente al asunto ante nuestra consideración, el inciso (b) de este Art. 14, ante, faculta a la Comisión para emitir ciertas órdenes en cuanto a personas o entidades privadas. Específicamente se autoriza a la Comisión a ordenar —o solicitar a los tribunales que ordenen— el cese de actividades o actos al amparo de los Arts. 51 y 51-A de la Ley del Servicio Público, ante, o de cualquier otra disposición de esta ley, y a ordenar la realización de cualquier acto en cumplimiento de sus disposiciones.
Vemos, pues, que en lo que respecta a personas o entidades privadas, la ley no autoriza a la Comisión a emitir cualquier tipo de orden, sino sólo aquellas que sean necesarias para hacer cumplir las disposiciones expresamente establecidas en la propia ley. Ello, simple y sencillamente, significa que, con relación a estas personas, la Comisión de Servicio Público no puede emitir órdenes para hacer cumplir obligaciones que no hayan sido expresamente estatuidas en su ley habilitadora.
En ese sentido, es importante señalar que ninguna de las disposiciones de la Ley de Servicio Público provee para que la Comisión pueda imponerle a una empresa privada la obligación de recibir en sus predios a cualquier *224transportista con licencia de la Comisión. Tampoco existe en la ley ni en su reglamento ninguna disposición que obli-gue a una empresa privada a desarrollar o mantener rela-ciones de negocios con cualquier transportista por el solo hecho de que se trate de un porteador público autorizado. (10)
Resulta, pues, evidente que estamos ante un caso en que ni la letra ni el historial legislativo de la ley demuestran que la Asamblea Legislativa tenía la intención de conferirle a la Comisión un poder absoluto sobre personas o entidades privadas por el simple hecho de que sus actuaciones pudieran afectar la prestación de algún servicio público.(11) En estas circunstancias, es claro que ni la Comisión ni los tribunales pueden ampliar las “facultades o poderes” que con relación a estas personas pretendió con-ceder la Asamblea Legislativa.
Resulta importante señalar que, en lo referente al asunto ante nuestra consideración, hemos establecido que en el ámbito administrativo, al igual que en el foro judicial, no existe discreción para asumir jurisdicción donde no la hay. Véase Maldonado v. Pichardo, 104 D.P.R. 778 (1976). Conforme nuestro estado de derecho, las agencias administrativas sólo tienen los poderes otorgados expresamente por su ley habilitadora y aquellos que sean indispensables para llevar a cabo los conferidos. Caribe Comms., Inc. v. P.R.T.Co., 157 D.P.R. 203 (2002). Véanse, además: Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750, 762 esc. 24 (1999); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 *225(1980); Infante v. Tribl. Examinador Médicos, 84 D.P.R. 308 (1961).
A tono con lo anterior, hemos precisado que una agencia administrativa no puede asumir jurisdicción sobre situación alguna que no esté autorizada por ley; es decir, ni la necesidad, ni la utilidad, ni la conveniencia pueden sustituir al estatuto en cuanto a fuente de poder de una agencia administrativa(12) Es por ello que cualquier duda en cuanto a la existencia de dicho poder debe resolverse en contra de su ejercicio.
Bajo ese tenor, en P.R. Lighterage Co. v. Caribe Tugboat Corp., 111 D.P.R. 686, 691-692 (1981), fuimos enfáticos al resolver que “[l]a Comisión de Servicio Público no puede asumir jurisdicción sobre clase alguna de actividad que no esté claramente autorizada por ley para ello”. Tratándose de una criatura de la Legislatura, los actos u órdenes que trascienden lo dispuesto en su ley habilitadora no sólo son erróneos, sino también nulos.(13)
En virtud de lo antes expuesto, forzoso es concluir que en el presente caso la Ley de Servicio Público no faculta a la Comisión a ordenar a la peticionaria, Productora de Agregados Inc., que cese en su negativa de darle acceso a Raimundi Meléndez a su cantera. Una correcta interpreta-ción y aplicación de nuestro ordenamiento jurídico no puede llevarnos a otra conclusión. Resolver lo contrario ne-cesariamente implicaría la creación de una “super Comi-sión” que tendría la facultad de asumir jurisdicción en cuanto a cualquier tipo de empresa o persona privada con el fin de emitir órdenes de todo tipo imaginable(14) Ello no *226sólo es contrario a nuestro ordenamiento jurídico, sino que, además, constituiría un precedente sumamente peligroso, pues en la gran mayoría de las ocasiones, la Comisión es-taría adjudicando asuntos que están fuera de su jurisdic-ción y su “expertise”.(15)
HH HH
Por último, debemos señalar que lo expresado en el acá-pite que antecede aplica, en toda su extensión, al asunto concerniente a la facultad de la Comisión para imponer a una empresa o entidad privada la obligación de compensar por daños y perjuicios. No hemos encontrado ninguna dis-posición en la Ley de Servicio Público que pueda razonable-mente ser interpretada en ese sentido. Los incisos (a) y (b) del Art. 14, ante, tampoco permiten la imposición de tales daños.
Con relación a este asunto, el foro apelativo intermedio —posición erróneamente avalada por la opinión disiden-te— apoyó su conclusión en lo dispuesto en el Art. 20 de la Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. sec. 1107(a), el cual dispone:
(a) Cuando la Comisión, luego de celebrada audiencia deter-minare que cualquiera tarifa cobrada, acto realizado u omi-tido, o práctica puesta en vigor ha infringido cualquier orden, fuere injusta o irrazonable, estableciere diferencias o prefe-rencias injustificadas o indebidas o que la tarifa cobrada ex-cede la radicada, publicada y vigente a la fecha en que se prestó el servicio, podrá ordenar a la compañía de servicio público o porteador por contrato que pague al perjudicado, *227dentro del tiempo razonable que se especifique, el importe de los daños y perjuicios sufridos como resultado de la tarifa, acto, omisión o práctica injusta, irrazonable o ilegal. La orden que a ese efecto se expida contendrá conclusiones de hechos y la cuantía que ha de pagarse.
En ocasión de interpretar la referida disposición estatutaria, en Vera v. Pavesi, 116 D.P.R. 55, 58 (1985), este Tribunal señaló que:
Somos del criterio que dicho precepto legal faculta a la Co-misión de Servicio Público a conceder indemnización moneta-ria a un usuario de una compañía de servicio público, o por-teador por contrato, únicamente en aquellos casos en que éste se ve afectado o sufre daños: 1— al ser “víctima’ de una tarifa, práctica puesta en vigor, acto, u omisión que (a) infrinja cual-quier orden de la Comisión, o (b) resulta injusta o irrazonable, o (c) establece diferencias o preferencias injustificadas o inde-bidas, y 2— cuando le es cobrada una tarifa que excede la radicada, publicada y vigente a la fecha en que se prestó el servicio. (Enfasis suplido y en el original, y escolio omitido.)
Asimismo, en Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756, 765 (1997), señalamos que
... la Comisión de Servicio Público está expresamente facul-tada para ordenar a las compañías de servicio público o a por-teadores por contrato el pago por los daños y perjuicios sufri-dos como resultado de una práctica irrazonable o ilegal. (Enfasis suplido.)
Como vemos, esta disposición estatutaria provee sólo para que la Comisión pueda conceder indemnización a aquellos usuarios que se vean afectados por ciertas prácticas realizadas por los concesionarios. Esto es, a tenor de lo establecido en esta disposición estatutaria, la posibilidad de que la Comisión pueda adjudicar daños se produce sólo cuando la querella es dirigida contra la industria regulada. Contrario a lo anterior, en el presente caso el foro apelativo intermedio, y la minoría, avalan un dicta-men donde se conceden daños no en contra, sino a favor de la industria regulada y, peor aún, donde la obligación de *228indemnizar se le impone a una empresa no sujeta a la re-gulación de la Comisión.
Por otro lado, somos del criterio que en el presente caso tampoco procede hablar de que la concesión de daños sea un remedio “necesario y apropiado” para que la Comisión pueda efectuar los propósitos de su ley orgánica. Tampoco procede argumentar que se trata de un asunto implícitamente delegado que adelante o tenga relación directa y sustancial con los propósitos de la ley.(16) Ello cuando consideramos que estamos ante un patente caso de trasgresión del ámbito del poder delegado, donde cualquier actuación por parte de la Comisión sería ultra vires y, por ende, nula. Cualquier interpretación en contrario constituiría un simple acto de “legislación judicial” que tendría el efecto de soslayar los más elementales principios de hermenéutica.(17)
III
En vista de lo anteriormente expresado, forzoso resulta concluir que en el presente caso la Comisión de Servicio Público no tiene facultad en ley ni para emitir la orden de cese y desista aquí en controversia ni para imponerle a una empresa privada la obligación de indemnizar por daños y perjuicios. (18)
*229En mérito de lo antes expuesto, procede revocar el dic-tamen emitido por el Tribunal de Apelaciones en el presente caso.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, con cuyos fundamentos legales están de acuerdo la Juez Presidenta Señora Naveira Merly y la Juez Asociada Señora Fiol Matta.
— O —

 Esta última es dueña de una cantera dedicada a la venta de agregados.


 Además, citó lo dispuesto en el Reglamento Núm. 1817 de la Comisión de Servicio Público de 20 de agosto de 1974, mejor conocido como Reglamento de Carga de Agregados, al referirse a la prohibición de discrimen contra porteadores públicos cubiertos por dicho reglamento.


 Por su parte, la Asociación de Industriales de Puerto Rico presentó una moción para comparecer como amicus curiae, lo cual le fue concedido.


 Incluso el derecho de usar o cruzar a nivel, sobre nivel o bajo nivel las vías públicas o cauces de aguas públicas y para reglamentar las compañías de servicio público y porteadores por contrato, incluyendo asignar los vehículos públicos que utilizarán los lugares de aparcamiento (terminales) que para los transportistas de pasajeros provean las legislaturas municipales o el Departamento de Transportación y Obras Públicas.


 Específicamente el aspecto relacionado con la seguridad de éstos.


8) Esta sección provee para que la Comisión realice enmiendas, suspensiones y revocaciones de decisiones y autorizaciones previamente emitidas.


 Esta sección dispone, en su parte pertinente, que:
“(a) Cualquier funcionario o agente debidamente autorizado de la Comisión de Servicio Público podrá presentar ante cualquier juez de Tribunal de Primera Instan-cia de Puerto Rico una petición jurada, alegando que la compañía de servicio público o entidad actuando como compañía de servicio público a que se refiere la petición no le está dando cumplimiento a las disposiciones de esta Parte y/o de las reglas y reglamentos aprobados en virtud de las mismas o a las de cualquier ley, regla y reglamento relacionado con la protección de la vida, salud, seguridad y bienestar del público en general especificando los actos u omisiones constitucionales [sic] de dicha violación y señalando las personas responsables de los mismos. El tribunal expedirá una orden provisional dirigida a dichas personas requiriéndoles para que paralicen toda actividad bajo apercibimiento de desacato, en relación con los cuales subsisten las condiciones señaladas en la petición, hasta tanto se ventile judicialmente su derecho.” 27 L.P.R.A. sec. 1262a.


 Así como el pago de gastos y honorarios por otros servicios profesionales y consultivos para las investigaciones, audiencias y procedimientos ante la Comisión.


 Informe de la Comisión de Gobierno de la Cámara de Representantes de Puerto Rico de 9 de febrero de 1972 sobre el Alcance del Sustitutivo del P. de la C. 1226, pág. 2.


 En lo que respecta al argumento esgrimido por el foro apelativo intermedio en tomo a lo dispuesto en el Reglamento de Carga de Agregados bástanos con seña-lar que la Ley de Transporte y Carga de Agregados, Ley Núm. 1 de 16 de mayo de 1972 (27 L.P.R.A. sec. 2002 et seq.), no contiene disposición alguna que confiera jurisdicción a la Comisión sobre entidades o empresas privadas. Es más, en su Art. 2 (27 L.P.R.A. sec. 2002), esta ley limita la jurisdicción de la Comisión a “la actividad de transportación o carga de agregados por vías públicas ...”.


 Tbdo lo contrario. Una simple lectura de la Ley del Servicio Público de Puerto Rico evidencia que el hecho de que se esté afectando un servicio público a lo único que da acceso es a las facultades expresamente enumeradas en el estatuto aquí en cuestión.


 Véase 64 Am. Juris. 2d Sec. 146, pág. 548.


 Véanse: Caribe Comms., Inc. v. P.R.T.Co., 157 D.P.R. 203 (2002); Ramos Ruiz v. E.L.A., 150 D.P.R. 639 (2000); Arrow Transportation Co. v. Idaho Public Util. Com’n, 379 P.2d 422 (D. Id. 1969); People v. Biggs, 84 N.E.2d 372 (D. Ill. 1949).


 A nuestro juicio, el error que comete el foro apelativo intermedio al resolver el presente recurso se debe principalmente a que, al analizar lo referente a la juris-dicción de la Comisión, se limita exclusivamente a evaluar el asunto de si la prohi-bición de acceso a la cantera afecta o no la prestación de un servicio público. Al así *226actuar el referido foro ignora por completo el hecho de que esta circunstancia sólo abre las puertas para que la Comisión pueda ejercitar —en cuanto a personas y entidades privadas— los poderes y las facultades dispuestos en los incisos (a) y (b) del Art. 14 (27 L.P.R.A. sec. 1101(a) y(b)).


 Debe quedar claro que nuestro disenso no versa sobre la corrección o inco-rrección de la orden emitida, sino sobre la facultad de la Comisión de Servicio Pú-blico para emitirla. Entendemos que un asunto de este tipo, que no requiere en abso-luto del conocimiento experto de la Comisión, debe ser dilucidado por los tribunales de justicia, quienes obviamente están mejor facultados para dirimirlo.


 Véanse: Caribe Comms., Inc. v. P.R.T.Co., ante; Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756 (1997); U.T.I.E.R. v. J.R.T., 99 D.P.R. 512 (1970).


 Como es sabido, el Art. 14 de nuestro Código Civil, 31 L.P.R.A. sec. 14, dispone que cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada. “Cuando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa.” Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 545 (1996). “Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las prerrogativas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable.” íd.


 Coincidimos con la peticionaria en cuanto a que en el presente caso podrían proceder otras reclamaciones —siempre que el derecho sustantivo así las considere— pero éstas sólo podrían ser ejercitadas en el escenario tradicional de los tribunales de justicia.